Title: From George Washington to Abraham Yates, Jr., 6 September 1776
From: Washington, George
To: Yates, Abraham Jr.



Sir
Head Quarters New York. Sept. 6th 1776.

I have now before me your letter of the 4th Instt inclosing the report against ordering out any more of the militia from the counties of Orange, Dutchess, West Chester or Ulster—The reasons alledged by the Commee, to whom this matter was referred, are entirely satisfactory to me, and therefore I do not expect a compliance with that part of my letter which respects this matter. I have the honor &C.

G.W.

